                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

MAURICIO MARTINEZ                                                                         Plaintiff

v.                                                           Civil Action No. 3:19-cv-P418-RGJ

J. GOLDMAN                                                                             Defendant

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Mauricio Martinez filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, this action will be

dismissed in part and allowed to continue in part.

                                  I. SUMMARY OF CLAIMS

       Plaintiff is a pretrial detainee at the Louisville Metro Department of Corrections

(LMDC). He names as Defendant LMDC Corrections Officer J. Goldman in his individual and

official capacities. He alleges that on May 23, 2019, Defendant threw Plaintiff on the floor,

punched him in the side and back of his head, put him in a choke hold, “and continue punching

my head multiple times more.” Plaintiff states that he “was not resisting at all and he keep on

trowing punches on my head and choking me hard that I almos lost conscientiousness.” He

states that his head is swollen and hurts, that his jaw hurts, and that “the pain is unbelievable.”

Plaintiff further states that he “didn’t do anything to Officer J. Goldman to make him beat me

up.” He states that he does not feel safe in LMDC because of the corrections officers. Plaintiff

alleges that Defendant “has something personal against me because when he was punchin me, he
keep on saying that he was not the ‘person that I kill.’ This was his words. [‘]I’m not the little

girl that you kill m.f.[’] and keep on punching me hard in till Sgt. Walker grab his arm is wen he

kinda stop.” Plaintiff states his belief that if Sgt. Walker had not been there, Defendant “wold

beat me til death.”

       As relief, Plaintiff asks for monetary and punitive damages.

                                          II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                    A. Official-capacity claim

       “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166



                                                 2
(1985) (quoting Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Thus, the

official-capacity claim against Defendant is in actuality brought against his employer, Jefferson

County.

       When a § 1983 claim is made against a municipality, in this case Jefferson County, a

court must analyze not only whether the plaintiff’s harm was caused by a constitutional violation

but also, if so, whether the municipality is responsible for that violation. Collins v. City of

Harker Heights, Tex., 503 U.S. 115, 120 (1992). Here, it is clear that the municipality is not

responsible for the alleged constitutional violation.

       “[A] municipality cannot be held liable solely because it employs a tortfeasor – or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691 (emphasis in original); Searcy v. City of Dayton, 38 F.3d 282, 286

(6th Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone

of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees of

the municipality, and thereby make clear that municipal liability is limited to action for which the

municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988)

(quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986)) (emphasis in Pembaur).

       A municipality cannot be held responsible for a constitutional deprivation unless there is

a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th

Cir. 1993). Simply stated, the plaintiff must “‘identify the policy, connect the policy to the city

itself and show that the particular injury was incurred because of the execution of that policy.’”

Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of

Wixom, 820 F.2d 170, 176 (6th Cir. 1987), overruled on other grounds by Frantz v. Vill. of



                                                  3
Bradford, 245 F.3d 869 (6th Cir. 2001)). The policy or custom “must be ‘the moving force of

the constitutional violation’ in order to establish the liability of a government body under

§ 1983.” Searcy, 38 F.3d at 286 (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981)

(citation omitted)); Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997)

(indicating that plaintiff must demonstrate “deliberate conduct”).

        The Court finds that Plaintiff has not alleged a policy or custom of Jefferson County

related to the allegations in the complaint. Plaintiff’s official-capacity claim will be dismissed

for failure to state a claim upon which relief may be granted.

                                     B. Individual-capacity claim

        The Court will allow Plaintiff’s claim of excessive force against Defendant in his

individual capacity to continue.

                                   III. CONCLUSION AND ORDER

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff’s official-capacity claim against Defendant is

DISMISSED for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915A(b)(1).

        The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of the remaining claim, i.e., Plaintiff’s individual-capacity, excessive-force

claim against Defendant. In allowing this claim to continue, the Court expresses no opinion on

the ultimate merit of this claim.

Date:   July 12, 2019


cc:    Plaintiff, pro se
       Defendant
       Jefferson County Attorney
A961.009



                                                  4
